Citation Nr: 1328657	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-21 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for a psychiatric disability, to include major depression with pseudo-dementia and memory loss / cognitive impairment (also claimed as anxiety and depression or as nervous condition with tic in neck).

3.  Entitlement to service connection for thoracolumbar strain.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for residuals of left knee or left leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to May 1975.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim of service connection for a psychiatric disability has involved his contention that such a disability involves a nervous tic or twitch of the neck.  The RO initially characterized this aspect of the claim as two separate issues in a preliminary September 2009 rating decision: 1) entitlement to service connection for a nervous disorder to include tic in neck, and 2) entitlement to service connection for major depression with pseudo dementia and memory loss / cognitive impairment.  In the November 2009 rating decision, the RO recharacterized the issues as a single issue: entitlement to service connection for major depression with pseudo dementia and memory loss / cognitive impairment (also claimed as anxiety and depression also claimed as nervous condition with tic in neck).  The RO denied the issue through analysis considering the claim as being for a "mental health disability," the Veteran appealed the denial, and this framing of the issue essentially persisted in the July 2011 statement of the case.  However, the Veteran's claim appears to have encompassed more than merely a mental health disability in connection with the neck tic.  The Veteran has directed the Board's attention to the fact that his service treatment records document several instances of problems with neck spasms, neck twitching, etc; these in-service problems are not clearly limited to potential mental health concerns, and the Veteran's VA medical records indicate that he may be currently diagnosed with a chronic disability of the neck (the September 2009 VA examination report notes that the Veteran has osteophytes on endplates in the cervical spine per diagnostic imaging).  In the Board's view, a  claim of service connection for a disability of the neck (other than as a manifestation of psychiatric or mental health disability) remains pending and has not been initially adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The claim of service connection for a left leg disability has been characterized as a left knee disability by the RO, but the scope of the claim as presented in the record encompasses the question of whether service connection is warranted for a left leg disability.  The Board has characterized the issue accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disability, thoracolumbar strain, pes planus, and residuals of left knee or left leg injury are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of his claim to have had) pseudofolliculitis barbae.


CONCLUSION OF LAW

Service connection for pseudofolliculitis barbae is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A notification letter sent in July 2009 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Copies of the Veteran's service treatment records (STRs) are associated with his claims file.  The Veteran's pertinent available postservice treatment records have been secured, including his VA medical records.  


Correspondence in the claims-file refers to the Veteran having filed a claim for benefits with the Social Security Administration (SSA).  However, these references appear to be of record only because the Veteran requested Congressional assistance with his desire to simultaneously expedite progress in his VA and SSA claims; references in the claims-file indicate that the Veteran's SSA claim featured a workers' compensation issue and there is no suggestion that such claim involves any disability for which service connection is sought herein.  There is no indication that any records in the custody of the SSA pertain to the pseudofolliculitis barbae claim that is being decided herein; the record raises no reason to delay an appellate decision in this matter.

The Veteran was afforded a VA examination in this matter in September 2009.  As discussed below, the Board finds that the September 2009 VA examination report is adequate for the purposes of this decision in that it addresses the determinative threshold questions of whether the Veteran has the claimed disability and is informed by competent medical examination of the Veteran to make the diagnostic determination.  The Veteran has submitted evidence and has not identified any additional pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board finds that service connection is not warranted for pseudofolliculitis barbae in this case because, after development of the medical evidence on this question, the probative medical evidence establishes that during the pendency of this claim the Veteran has not had pseudofolliculitis barbae.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran actually has (or during the pendency of his claim has had) the disability for which service connection is sought, in this case pseudofolliculitis barbae.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon thorough development of the evidence regarding this threshold matter, the record does not show that the Veteran now has, or at any time during the pendency of this appeal has had a diagnosis of pseudofolliculitis barbae.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  While a diagnosis of, and treatment for, pseudofolliculitis barbae is documented in the Veteran's service treatment records, there is no postservice record that shows such diagnosis.

The Veteran filed the claim on appeal in June 2009.  No medical report of record shows that he has had pseudofolliculitis barbae diagnosed during the pendency of the claim, and there is no indication that he has sought or received treatment for pertinent symptoms of pseudofolliculitis barbae.  A September 2009 VA examination report involving a broad general medical examination indexes the Veteran's various diagnosed disabilities with no indication of pseudofolliculitis barbae (or any skin disease).  The report states that aside from what is specifically indicated in the VA examination reports, "all organ systems ... have been addressed and found to be without abnormality."  The report of the VA examination conducted with respect to the pseudofolliculitis barbae issue shows that a VA examiner specifically looked for manifestation of pseudofolliculitis barbae and found none.  The Veteran indicated that he had "[n]o current treatment and no treatment in the last 12 months."  The VA examiner found "0% total body area affected" and "0% exposed area affected" including "face, head and neck."  The VA examiner found that the inspection was "NORMAL SKIN EXAM TODAY."  Significantly, the VA examiner concluded that "THERE IS NO OBJECTIVE EVIDENCE OF PSEUDOFOLLICULITIS UPON EXAM TODAY."

The Veteran's March 2010 written statement asserts: "At the C & P exam, I had a beard, I can not shave, therefore I will most likely always have a beard."  The Veteran also questions whether the VA examiner could adequately evaluate his skin under his beard.  The July 2013 written brief from the Veteran's representative additionally directs attention to the fact that the September 2009 VA examination report refers to an "intermittent" course of symptoms and documents that the Veteran recalled developing "bumps" around his beard area when he shaved with a razor.  The Board has considered this information, and notes that the Veteran is competent to offer lay evidence of his recollection of observing bumps on his skin when he has shaved.  However, such evidence does not serve to establish that he has had pseudofolliculitis barbae during the pendency of this claim.  The Board finds no reason to doubt that the competent VA examiner's report that there was no objective indication of pseudofolliculitis barbae or skin disease around the face, head, and neck was informed by appropriate inspection of the pertinent areas (including with consideration of the presence of a beard).  The September 2009 VA examination report makes it clear that the authoring examiner was aware of the Veteran's report of symptom history and, even so informed, the examiner was unable to confirm a diagnosis of pseudofolliculitis barbae.

The Veteran's own testimony indicates that he has only experienced problems when he shaves and that he does not shave.  There is no evidence, including in the Veteran's own statements, indicating that he has sought treatment or received a diagnosis of pseudofolliculitis barbae since his separation from service or during the pendency of this claim.

In light of the September 2009 VA examination report, and the absence of a diagnosis of pseudofolliculitis barbae (or objective findings of such) in any post-service evidence of record, the Board finds that the Veteran has not shown he has had pseudofolliculitis barbae during the pendency of this appeal.  The September 2009 VA examination report is clear in reporting that the Veteran had no pertinent skin abnormalities and that a diagnosis of pseudofolliculitis barbae was not found.  The Board finds the September 2009 VA examination report to be adequate and probative medical evidence regarding whether or not the Veteran had pseudofolliculitis barbae at the time of the examination or during the pendency of this appeal.  No evidence of record suggests any new manifestation, symptoms, treatment, or diagnosis of pseudofolliculitis barbae since September 2009.

Notably, the VA examiner's finding of no objective evidence of pseudofolliculitis barbae or pertinent skin disease (examination of the Veteran's skin found no abnormalities) is not contradicted by any competent medical evidence in the record.  The Board finds no basis to draw a conclusion to the contrary.

The Veteran is not competent to establish a diagnosis of pseudofolliculitis barbae by his own opinion, as such diagnosis requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The Veteran is a layperson with no medical training.  He has not submitted a supporting medical opinion on this point, nor does he cite to supporting factual data or medical literature.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had pseudofolliculitis barbae during the pendency of this claim, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.

The Board appreciates the dilemma presented by the Veteran's assertions essentially indicating that pseudofolliculitis barbae was not manifested during the pendency of this appeal because he manages the problem by avoiding the activity that causes it (shaving).  Although it may be plausible that the Veteran would have manifestations of pseudofolliculitis barbae if he were to shave, the fact remains that the competent medical evidence does not show a diagnosis of pseudofolliculitis barbae (during the pendency of this claim) and he is not competent to establish he has such diagnosis based on his belief that the disability would be manifest if he shaved.  The competent medical evidence specific to the determinative factor, the September 2009 VA examination report, shows that there is no objective indication of pseudofolliculitis barbae.  Accordingly, the Board finds no adequate basis for an award of service connection for such disability.  (Should pseudofolliculitis barbae become manifest in the future, evidence of such may be a basis to reopen the claim)

The threshold requirement for establishing service connection for pseudofolliculitis barbae, i.e., competent evidence that the Veteran has such chronic disability, is not met.  Consequently, the claim must be denied.


ORDER

The appeal seeking service connection for pseudofolliculitis barbae is denied.


REMAND

The Veteran seeks to establish service connection for a left leg or left knee disability.  His service treatment records (STRs) document that he sustained a left knee injury during service in August 1973 and sustained another left leg and knee injury in October 1973 (with notation of a "muscle sprain leg" in December 1973 and a "nodular growth" of the left leg in October 1974).  A September 2009 VA examination report specifically addressing the left knee issue indicates that the VA examiner did not find any chronic knee diagnosis at the time of the examination ("DIAGNOSIS: NORMAL LEFT KNEE EXAM").  However, other VA medical records present contrary information.  The 'General Medical' report amidst the September 2009 VA examination reports indicates that the Veteran's "[k]nee x-rays show mild osteoarthritis and possible joint effusion."  An April 2010 VA medical record shows that "HIS MRI REVEALED MILD-MODERATE OA [osteoarthritis] OF THE LEFT KNEE."  The presence of a current chronic left knee disability is a highly pertinent fact in this case, as the existence of a current left knee disability is a key element of the claim for service connection.  The September 2009 VA examination report presented no etiology opinion to permit the Board to consider whether any current left knee disability may be etiologically linked to the documented in-service left knee injury; the September 2009 VA examination reports do not address the question of etiological nexus partially because the report specifically addressing the left knee found no left knee disability at that time, and also partially because the Veteran's claims-file was not available for review.

The Board finds that additional development to secure an adequate  medical opinion regarding the presence and etiology of a left leg/knee disability is necessary.  

The Veteran also seeks service connection for a psychiatric disability; his claim is understood to encompass various psychiatric diagnoses (including major depression with pseudo-dementia and memory loss / cognitive impairment, and anxiety and depression, and also claimed as a disability manifesting in a nervous tic in the neck).  He has not yet been afforded a VA psychiatric examination in this matter.  Significantly, his STRs document incidents and symptoms suggestive of possible manifestations of the claimed psychiatric problems in service: An August 1972 record shows a medical impression of "Neurotic dyspnea," a November 1974 record shows that he had "nervous twitch in neck and has had since he was in Army," and the March 1975 service separation examination's medical history questionnaire shows that the Veteran endorsed a history of "Nervous trouble" (after having  denied a history of pre-service "Nervous trouble" on February 1972 enlistment examination).  Several other STRs show descriptions of neck spasms.

There is no medical nexus opinion of record that addresses the Veteran's contentions concerning the psychiatric disability issue on appeal.  The "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has diagnoses of current psychiatric disability with some suggestion that such may be etiologically linked to various medical problems.  A July 2011 statement of the case (SOC) found that "VA treatment reports show you currently have a diagnosis of major depression with mood disorder due to general medical condition.  A June 2010 VA psychiatric treatment report notes that the Veteran was "struggling with day to day symptoms of depression as he contends with daily pain/etc."  It appears that the RO has recognized evidence as raising a theory of entitlement to service connection for psychiatric disability as secondary to physical disabilities.  

The Veteran also seeks service connection for thoracolumbar strain.  His STRs document that he complained of a several month history of back pain in July 1973, and he was evaluated for further thoracic spine injury in October 1973 (and possibly again in December 1973, although it appears that the report dated "12 10 73" may or may not correspond to the October 1973 injury).  A February STR shows that the Veteran complained of back pain for the past year and "had been treated numerous times."  A September 2009 VA examination report shows that the Veteran has a diagnosis of a chronic spine disability ("disc disease").  Significantly, the September 2009 VA examination report does not include an opinion as to whether the current spine disability is related to the documented symptoms and injury in service, and the September 2009 VA examiner did not have access to the Veteran's claims-file to review.  The September 2009 VA examination report is thus inadequate for rating purposes.

The Veteran also seeks service connection for bilateral pes planus.  The September 2009 VA examination report confirms that he has a diagnosis of bilateral pes planus.  His STRs document that pes planus was noted on February 1972 service entrance examination and that in April 1974 he sought treatment for "foot pain" and complained that his "feet ache after prolonged standing, running, etc."  His claims-file, to include the pertinent service treatment records, was available to, or reviewed by, the VA examiner, and the examiner did not offer an opinion regarding whether the Veteran's pes planus was aggravated beyond its natural course by his military service.  Accordingly an examination to secure a medical opinion in this matter is necessary.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his claimed psychiatric disability, and in particular whether or not it is related to his military service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) any (and each) chronic acquired psychiatric disability found.  Please specifically address whether the Veteran has major depression with pseudo-dementia and memory loss / cognitive impairment, anxiety, depression, or any nervous condition manifesting in a 'tic in neck.'

(b) As to each psychiatric disability entity diagnosed, please opine whether such at least as likely as not (a 50% or greater probability) was manifested during, caused by, or otherwise a consequence of his military service or any event therein?  Please specifically address and discuss all pertinent STRs, including the August 1972 record showing an impression of "Neurotic dyspnea," the November 1974 record showing that the Veteran had "nervous twitch in neck and has had since he was in Army," and the Veteran's March 1975 service separation examination's medical history questionnaire noting that he endorsed a history of "Nervous trouble."

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

2.  The RO should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed left knee or left leg disability and the nature and likely etiology of his claimed thoracolumbar spine disability, in particular whether or not they are related to his military service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated medical tests or studies should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each chronic left leg or knee disability found.  In the response to this question, please reconcile that the September 2009 VA examination focused on the left knee found no left knee diagnosis was found, whereas the September 2009 general medical examination report and an April 2010 VA medical record indicate that diagnostic imaging revealed osteoarthritis of the left knee.

(b) As to each left leg or knee disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was caused by (or is otherwise a consequence of) his military service or any event therein?  Please specifically discuss all pertinent STRs, including the notation of left knee injury in August 1973, the left leg and knee injury in October 1973, the notation of a "muscle sprain leg" in December 1973, and the "nodular growth" of the left leg in October 1974.

(c) Please identify (by medical diagnosis) each chronic thoracolumbar spine disability found.

(d) As to each thoracolumbar spine disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such disability was caused by (or otherwise a consequence of) his military service or any event therein?  Please specifically discuss all pertinent STRs, including the documentation of a several month history of back pain in July 1973, thoracic spine injury in October 1973 (and possibly again in December 1973), and the February 1975 STR showing that the Veteran complained of back pain for the past year and "had been treated numerous times."

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

3.  The RO should also arrange for the Veteran to be examined by an appropriate provider to determine the nature and likely etiology of his claimed pes planus, and in particular whether or not it is related to his military service.  Any indicated medical tests or studies should be completed.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's pes planus was permanently aggravated by (increased in severity during/due to) his military service or any event therein.  The examiner is asked to address all pertinent STRs, including the February 1972 service entrance examination report noting pre-existing pes planus and the April 1974 service treatment record showing that the Veteran sought treatment for "foot pain" and complained that his "feet ache after prolonged standing, running, etc."  If the opinion is to the effect that military service aggravated, the Veteran's pes planus , the examiner should identify, to the extent possible, the degree of disability due to such aggravation.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

4.  The RO should then review the record and readjudicate the claims remaining on appeal.  Readjudication must include consideration of whether service connection is warranted for psychiatric/mental disability as secondary to a service connected disability (in the event that any of the pending claims of entitlement to service connection are granted).  If a remanded claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


